Citation Nr: 1814708	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a right foot disability, to include Achilles tendinopathy.

4.  Entitlement to service connection for a left foot disability, to include Achilles tendinopathy.

5.  Entitlement to service connection for a hernia, status post-laparoscopic incisional repair, to include as secondary to service-connected varicose veins with chronic venous insufficiency of the right and/or left lower extremity(ies) (right and/or left lower extremity disability(ies)) or to the claimed right ankle and/or foot disability(ies).

6.  Entitlement to service connection for ileus status post-laparoscopic incisional hernia repair, secondary to service-connected right and/or left lower extremity disability(ies) or to the claimed right ankle and/or foot disability(ies).

7.  Entitlement to service connection for an acute cholecystitis and sepsis with bacteremia, secondary to service-connected right and left lower extremity disability(ies) or to the claimed right ankle and/or foot disability(ies).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to December 1954, during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.

REMAND

I.  Service Connection for Right and Left Ankle and Foot Disabilities

The Veteran contends that he has a bilateral ankle and bilateral foot disability stemming from his service.  See July 2012 Application for Compensation and/or Pension; July 2012 Letter from the Veteran.  

More specifically, the Veteran asserts each of these disabilities is due to the marching he did in service as a bandsman, which required him to dig his heels into the pavement while marching.  July 2012 Letter from the Veteran; May 2013 Letter from the Veteran.  The band was very active in the community and marched in all kinds of functions.  June 2013 Ankle Conditions VA Examination Report.  He began experiencing symptoms in service, but he did not have an opportunity to report it because he was not afforded a separation examination.  May 2013 Letter from the Veteran; cf. December 1954 Report of Medical Examination (the Veteran underwent a separation examination).

In furtherance of these claims, the Veteran has been examined by the VA once in June 2013.  June 2013 Ankle Conditions VA Examination Report.  During the examination, he relayed that his ankle symptoms do not consist of pain, but rather a tightening and tingling feeling just above his ankles.  These symptoms have gotten worse over the years.  He believed these symptoms were related to his service.  

Although the VA examiner acknowledged the Veteran was diagnosed with Achilles tendinopathy bilaterally in 2010, following examination, the VA examiner concluded there was no currently diagnosable ankle or foot disability.  With respect to the 2010 diagnosis of bilateral Achilles tendinopathy, the VA examiner opined it was less likely than not caused by or was otherwise related to his two years of marching in service, which occurred over 50 years prior. 

In rendering an opinion, the VA examiner did not address the May 2010 diagnoses of mild retrocalcaneal bursitis of the left ankle/foot or the bony spur on the plantar aspect of the calcaneus with mild plantar fasciitis of the left ankle/foot.   May 2010 M. General Hospital Imaging Department Final Reports; see also June 2013 Treatment Note from Dr. E.W. (noted a diagnosis of left retrocalcaneal bursitis).  Further, the VA examiner did not have an opportunity to address the October 2013 diagnosis of a posterior tibial tendon dysfunction.   October 2013 A.C.O. Treatment Note. 

In light of the above, the Board finds a remand is necessary to obtain another VA examination. 

II.  Service Connection for Hernia, Status Post- laparoscopic Incisional Repair, 
Ileus Status Post- laparoscopic Incisional Hernia Repair, and 
Acute Cholecystitis and Sepsis with Bacteremia

The Veteran contends that his diagnoses of hernia, status post-laparoscopic incisional repair, ileus status post-laparoscopic incisional hernia repair, and acute cholecystitis and sepsis with bacteremia are secondary to his service-connected right and left lower extremity disabilities and/or his claimed right and left ankle and/or foot disabilities.  See February 2011 Letter from the Veteran; November 2012 Letter from the Veteran.  

In particular, the Veteran asserts that he experienced a fall due to his leg and/or ankle problems, which caused a rupture in his "gut wall."  As a result, his treatment providers were concerned that he had a "strangulation" issue because his intestines were protruding a bit from his "gut area" so he underwent a surgical procedure.  Following the procedure, he began experiencing uncontrolled diarrhea.  Now, he continued to wear adult diapers and wear a cinch belt around his waist.  As a result, he had to undergo a surgical procedure to "place a net over the rupture and stitch it in place."

The Board notes in October 2012, a private treatment provider found the Veteran had a small epigastric hernia in the area where he previously had an incision for a laparoscopic assisted colectomy due to cancer.  October 2012 S.A.M. Treatment Note.  Consequently, he underwent a laparoscopic incisional hernia repair with mesh.  December 2012 S.A.M. Treatment Note.  Unfortunately, following the laparoscopic incisional hernia repair with mesh he suffered from post-operative ileus and abdominal distention.  Further in March 2013, he developed acute cholecystitis, sepsis with bacteremia secondary to bacteroides as well as septic shock and abdominal pain.  March 2013 H.N.J. Hospital and Health Care Center Discharge Summary.

Despite the foregoing, the Veteran has yet to be afforded a VA examination with respect to these claims.  As the McLendon elements necessitating a VA examination have been met, a remand is necessary to provide him with a VA examination addressing each claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of his claimed right and left ankle and foot disabilities.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a right and/or left ankle and/or foot condition(s).

b. Reconcile all prior diagnoses of a right and/or left ankle and/or foot condition, to include Achilles tendinopathy, mild retrocalcaneal bursitis of the left ankle/foot, bony spur on the plantar aspect of the calcaneus with mild plantar fasciitis of the left ankle/foot, and posterior tibial tendon dysfunction, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include the marching he did as a bandsman, and explain why.

d. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

2. Schedule the Veteran for an examination to determine the nature and etiology of his claimed hernia, status post-laparoscopic incisional repair.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's hernia, status post-laparoscopic incisional repair was proximately due to or aggravated beyond its natural progression by his service-connected right and/or left lower extremity disability(ies) and explain why.

b. If it is not proximately due to or aggravated  beyond its natural progression by his service-connected right and/or left lower extremity disability(ies), and only if his claimed right and/or left ankle and/or foot disability(ies) is determined to be caused by or otherwise related to his service, opine as to whether is at least as likely as not (50 percent probability or greater) his hernia, status post-laparoscopic incisional repair was proximately due to or aggravated beyond its natural progression by the his right and/or left ankle and/or foot disability(ies) and explain why.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

3. Schedule the Veteran for an examination to determine the nature and etiology of his claimed ileus status post-laparoscopic incisional hernia repair.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's ileus status post-laparoscopic incisional hernia repair was proximately due to or aggravated beyond its natural progression by his service-connected right and/or left lower extremity disability(ies) and explain why.

b. If it was not proximately due to or aggravated  beyond its natural progression by the Veteran's service-connected right and/or left lower extremity disability(ies), and only if his claimed right and/or left ankle and/or foot disability(ies) is determined to be caused by or otherwise related to his service, opine as to whether is at least as likely as not (50 percent probability or greater) his ileus status post-laparoscopic incisional hernia repair was proximately due to or aggravated beyond its natural progression by the his right and/or left ankle and/or foot disability(ies) and explain why.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

4. Schedule the Veteran for an examination to determine the nature and etiology of his claimed acute cholecystitis and sepsis with bacteremia.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's acute cholecystitis and sepsis with bacteremia was proximately due to or aggravated beyond its natural progression by the service-connected right and/or left lower extremity disability(ies) and explain why.

b. If it was not proximately due to or aggravated  beyond its natural progression by the Veteran's service-connected right and/or left lower extremity disability(ies), and only if his claimed right and/or left ankle and/or foot disability(ies) is determined to be caused by or otherwise related to his service, opine as to whether is at least as likely as not (50 percent probability or greater) his acute cholecystitis and sepsis with bacteremia was proximately due to or aggravated beyond its natural progression by the his right and/or left ankle and/or foot disability(ies) and explain why.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

5. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

